Upon the agreed statement of facts, it is adjudged that plaintiff is entitled to a lien upon the truck in question for the sum of twenty-two dollars and forty-one cents, with interest from November 30, 1927, and that the proceeds of the sale of said truck to satisfy said lien over and above such amount shall be paid to the corporate defendant. We are of opinion that, under the amendment to section 184 of the Lien Law, effective April 15, 1926,  the plaintiff, by permitting the truck to go out of his possession on November 30, 1927, lost his lien for goods sold and delivered and for services rendered Carpenter except for the period of thirty days immediately preceding November 30, 1927. Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.